Citation Nr: 0323162	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-00 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is the lawful surviving spouse of the 
veteran.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

This appeal arises from a claim for dependency and indemnity 
compensation (DIC) on the basis of service connection for the 
cause of death of the captioned veteran, which was filed by 
the appellant in July 1990.  The Board notes that another 
claim for DIC based upon service connection for the cause of 
the veteran's death was filed in October 1999 by an 
individual other than the appellant.  Both persons claim to 
be the veteran's surviving spouse.

The Board further notes that the appellant herein was 
previously represented by the American Legion.  That 
organization, however, withdrew from the case by letter in 
July 2002.

REMAND

On January 30,  2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this case.  Thereafter, 
the case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  The appellant 
was so notified by letter in April 2003.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the development action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedential opinion, which 
concluded that DAV did not prohibit the Board from developing 
evidence in a case before it, provided that the Board does 
not adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

The Board notes that this case is currently styled as an 
appeal solely by the appellant named on the first page of 
this decision.  However, review of the file reflects that, as 
mentioned in the Introduction, there is a second claimant for 
benefits in respect to the death of the veteran, who asserts 
that she, not the appellant, is the lawful surviving spouse 
of the veteran.  Thus, this matter appears to be, in essence, 
a "simultaneously contested claim," in that it involves a 
situation in which the allowance of one claim (the 
appellant's) would result in the denial of benefits to 
another claimant (the contesting individual).  See 38 C.F.R. 
§ 20.3(p) (2002).

Contested claims are subject to special procedures, including 
the requirement that "all interested parties" and their 
representatives, if any, be specifically notified by the RO 
of the action taken concerning the simultaneously contested 
claim, the right to initiate an appeal, and the time limit 
therefor, as well as hearing and representation rights.  See 
38 C.F.R. §§ 19.100, 19.101, 19.102.  In addition, upon the 
filing of a notice of disagreement in these types of cases, 
"all interested parties" and their representatives, if any, 
will be furnished with a statement of the case (SOC), and the 
party in interest who filed the notice of disagreement will 
be allowed thirty days from the date of mailing the SOC to 
file a formal appeal.  See 38 U.S.C.A. § 7105A(b); 38 C.F.R. 
§§ 19.101, 20.500, 20.501.

It does not appear that the procedures for a contested claim 
have been fully complied with in this matter.  For example, 
the SOC issued by the Decision Review Officer at the RO in 
January 2002 does not indicate that a copy was provided to 
the non-appellant contesting claimant.  In any event, the RO 
will have the opportunity to address the contested claim 
procedures on remand.

In view of the foregoing, this matter is REMANDED to the RO 
for the following:  

1.  The RO should review the record and 
determine whether any development other 
than that previously sought by the Board 
is necessary.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

2.  The RO should also ascertain whether 
any further procedures under the law and 
regulations governing contested claims are 
required before the case is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant (and, if 
appropriate, the contesting claimant) has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



